Citation Nr: 1102623	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-05 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
postoperative splenectomy.

2.  Entitlement to a rating in excess of 10 percent for status 
post left pneumothorax.

3.  Entitlement to a rating in excess of 10 percent for abdominal 
scar, status post splenectomy.

4.  Entitlement to a compensable rating for scars due to multiple 
stab wounds.

5.  Entitlement to a compensable rating for intestinal adhesions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to July 
1975.

This matter Is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana which denied entitlement to the benefits currently 
sought on appeal.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge (VLJ) in August 2009.  A 
transcript of this hearing has been associated with the Veteran's 
VA claims folder.

In November 2009, the Board remanded this case for further 
evidentiary development to include obtaining additional treatment 
records, and according the Veteran a new VA medical examination 
to evaluate the current severity of the service-connected 
disabilities that are the subject of this appeal.  Additional 
records were obtained, and a new VA medical examination was 
accorded to the Veteran in February 2010.  All other development 
directed by the remand appears to have been accomplished.  
Therefore, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The Veteran is in receipt of the maximum schedular rating 
available for his service-connected postoperative splenectomy, 
and no additional complications are demonstrated.

3.  The Veteran's service-connected left pneumothorax is not 
manifested (post-bronchodilation/medication) by FEV-1 of 56 to 70 
percent of predicted, or the FEV- 1/FVC of 56 to 70 percent of 
predicted, or the DLCO (SB) is 56 to 65 percent of predicted.

4.  The Veteran's service-connected abdominal scar, status-post 
splenectomy, is deep and painful.  However, it does not consist 
of three or more scars, does not result in limited motion, and 
does not cover an area or areas exceeding 12 square inches (77 
sq. cm.).

5.  The Veteran's multiple stab wound scars are superficial, do 
not involve the head, face, or neck; do not cover areas of 144 
square inches (929 sq. cm.) or greater; are not shown to be 
tender, painful, and/or unstable on objective examination; and do 
not result in limitation of motion.

6.  The Veteran's service-connected adhesions are not manifested 
by moderate symptoms such as pulling pain on attempting work or 
aggravated by movements of the body, or occasional episodes of 
colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
Veteran's service-connected postoperative splenectomy are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.117, Diagnostic Code 
7706 (2010).

2.  The criteria for a rating in excess of 10 percent for status 
post left pneumothorax are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.10, 4.97, Diagnostic Code 6843 (2010).

3.  The criteria for a rating in excess of 10 percent for 
abdominal scar, status post splenectomy are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.10, 4.118, Diagnostic Code 7800 to 7806 
(2010).

4.  The criteria for a compensable rating for scars due to 
multiple stab wounds are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.10, 4.31, 4.118, Diagnostic Code 7800 to 7806 (2010); 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

5.  The criteria for a compensable rating for intestinal 
adhesions are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7301 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in December 2004, which is clearly 
prior to the April 2005 rating decision that is the subject of 
this appeal.  He was also sent additional notification via 
letters dated in October 2008 and January 2010, followed by 
readjudication of the appeal by an Supplemental Statements of the 
Case dated in March 2009 and September 2010.  This development 
"cures" the timing problem associated with inadequate notice or 
the lack of notice prior to the initial adjudication.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, the October 2008 letter included information regarding 
disability rating(s) and effective date(s) as mandated by the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

The Board also notes that the Veteran has actively participated 
in the processing of his case, and the statements and hearing 
testimony submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to substantiate 
the claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 
(2006).

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  
Various records were obtained and considered in conjunction with 
this case, including records from the Social Security 
Administration (SSA).  The Veteran has had the opportunity to 
present evidence and argument in support of his claims, to 
include at the August 2009 Board hearing.  The Veteran has not 
indicated there are any outstanding records which contain any 
information regarding his service-connected disabilities that is 
not reflected by the evidence currently on file.  The duty to 
obtain records only applies to records that are "relevant" to the 
claim.  See 38 U.S.C.A. § 5103A (b)(1); see also Counts v. Brown, 
6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 
401 defining "relevant evidence" as "evidence having any tendency 
to make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable than 
it would be without the evidence."); Golz v. Shinseki, 590 F.3d 
1317, 1321 (Fed. Cir. 2010).  Simply put, the Veteran has not 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  In fact, by a September 2010 
statement, the Veteran indicated he had no other evidence or 
information to submit in support of his appeal.

With respect to the August 2009 hearing, the Court held in Bryant 
v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) 
(2010) requires that the VLJ who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the VLJ did not note the 
bases of the prior determinations or the elements that were 
lacking to substantiate the increased rating claims.  However, as 
detailed above, the Board has already determined that the Veteran 
received adequate notification of these matters, and that his 
statements and hearing testimony demonstrated that he had actual 
knowledge of the elements necessary to substantiate his claims.  
Moreover, it was not necessary for the VLJ to identify whether 
the Veteran had symptoms meeting the schedular criteria for 
higher rating(s) because the Veteran volunteered his treatment 
history.  The VLJ did ask questions to determine whether all 
relevant medical records were on file.  Additionally, the VLJ 
directed further evidentiary development be conducted following 
this hearing.  Finally, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2), nor has he identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing focused 
on the elements necessary to substantiate the appeal, and the 
Veteran, through his testimony, demonstrated that he had actual 
knowledge of the elements necessary to substantiate his claims.  
As such, the Board finds that, consistent with Bryant, the VLJ 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

The Board further observes that the Veteran was accorded VA 
medical examinations regarding this case in June 2004, March 
2005, and May 2010 which included findings as to the 
symptomatology of the service-connected disabilities that are 
consistent with the treatment records and relevant rating 
criteria.  No inaccuracies or prejudice is demonstrated with 
respect to these examinations, nor has the Veteran indicated that 
any of the service-connected disabilities that are the subject of 
this appeal have increased in severity since the most recent 
examination.  Accordingly, the Board finds that these 
examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist 
the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 C.F.R. 
§ 4.45.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, the Court recently held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).


Analysis - Splenectomy

The Board finds it important to note that the Veteran's status 
post splenectomy is rated as 30 percent disabling under 
Diagnostic Code 7706.  Currently, the only available evaluation 
for splenectomy, and thus the schedular maximum, is 20 percent 
under this Diagnostic Code.  38 C.F.R. § 4.117 (2010).  However, 
service connection was established for this condition in 1979, at 
which time 30 percent was the only available rating.  38 C.F.R. § 
4.117, Diagnostic Code 7706 (1979).  Thus, the Veteran is already 
in receipt of the highest possible schedular rating for this 
disability without additional complications.  No such 
complications are demonstrated in the instant case.

Analysis -- Pneumothorax

The Veteran's service-connected disability is evaluated under the 
rating criteria for traumatic chest wall defects, including 
pneumothorax, hernia, etc., at 38 C.F.R. 
§ 4.97, Diagnostic Code 6843.  Disabilities under this Code are 
in turn evaluated under the General Rating Formula for 
Restrictive Lung Disease.
Under this Formula, a 10 percent rating is warranted where Forced 
Expiratory Volume (FEV-1) is 71 to 80 percent; or the ratio of 
Forced Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) s 71 to 80 percent; or where or Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) is 66 to 80 percent predicted.  A 30 percent rating is 
warranted where FEV-1 is 56 to 70 percent; FEV-1/FVC is 56 to 70 
percent; or DLCO (SB) is 60 to 65 percent of predicted.  A 60 
percent rating is warranted for FEV-1 of 40 to 55 percent of 
predicted value; or the FEV-1/FVC is 40 to 55 percent of 
predicted value; or DLCO (SB) is 40 to 55 percent of predicted.  
If FEV-1 is less than 40 percent of predicted value, or; the 
ratio of FEV-1/FVC is less than 40 percent, or the DLCO (SB) is 
less than 40-percent predicted, or the maximum exercise capacity 
is less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or there is cor pulmonale (right heart 
failure), or there is right ventricular hypertrophy (RVH), or 
there is pulmonary hypertension (shown by echo or cardiac 
catheterization), or; there is an episode(s) of acute respiratory 
failure, or the veteran requires outpatient oxygen therapy, then 
a 100 percent evaluation is warranted.  

The primary disorder may also be rated.  Note (2) to this general 
rating formula states that following episodes of total 
spontaneous pneumothorax, a rating of 100 percent shall be 
assigned as of the date of hospital admission and shall continue 
for three months from the first day of the month after hospital 
discharge.  38 C.F.R. 
§ 4.97, Diagnostic Code 6843.

The Board also notes that when VA amended the Rating Schedule 
concerning respiratory conditions, effective from October 6, 
2006. VA added provisions that clarify the use of pulmonary 
function tests in evaluating respiratory conditions.  A new 
paragraph (d) to 38 C.F.R. § 4.96, is titled "Special provisions 
for the application of evaluation criteria for diagnostic codes 
6600, 6603, 6604, 6825-6833, and 6840- 6845."  In pertinent part, 
this regulation states that post- bronchodilator studies are 
required when pulmonary function tests are done for disability 
evaluation purposes except when the results of pre-bronchodilator 
pulmonary function tests are normal or when the examiner 
determines that post- bronchodilator studies should not be done 
and states why.  38 C.F.R. § 4.96(d)(4).  Moreover, when the 
final rule amending the respiratory portion of the rating 
schedule was published in the Federal Register in September 1996, 
it was noted that one person commented that VA should specify 
that pulmonary function be tested before bronchodilation in order 
to reflect ordinary conditions of life.  The response of VA was 
as follows: 

VA disagrees.  The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability Criteria 
recommends testing for pulmonary function 
after optimum therapy.  The results of such 
tests reflect the best possible functioning 
of an individual and are the figures used 
as the standard basis of comparison of 
pulmonary function.  Using this standard 
testing method assures consistent 
evaluations.

61 Fed. Reg. at 46,723.

In this case, the record does not reflect that, post-
bronchodilator (i.e., medication) the Veteran had FEV-1 is 56 to 
70 percent of predicted, or the FEV- 1/FVC is 56 to 70 percent of 
predicted, or the DLCO (SB) is 56 to 65 percent of predicted.  
The Board acknowledges that no pertinent findings regarding this 
disability appears to have been made on the June 2004 VA medical 
examinations.  A March 2005 VA medical examination included 
pulmonary function tests which showed FEV-1 was 76 percent, and 
FEV-1/FVC was 101 percent.  This examination also included a 
diagnosis of history of pneumothorax with unremarkable pulmonary 
function test.  It was not indicated, however, whether the 
pulmonary function test results were pre- or post- 
bronchodilation.  Therefore, even if the results did satisfy the 
criteria for a higher rating, it could not be awarded as it is 
not clear it was conducted in accord with proper procedure.  

The February 2010 VA medical examination noted that pulmonary 
function tests showed FEV-1 was 92 percent predicted pre-
bronchodilation, and 113 percent post-bronchodilation; FEV-1/FVC 
was 77 percent pre-bronchodilation, and 80 percent post-
bronchodilation.  DLCO was not indicated.  Further, the examiner 
stated that the FEV-1/FVC ratio most accurately reflected the 
Veteran's current respiratory disability, in that he had some 
dyspnea with moderate exertion, and no daily/chronic treatment.  

In the May 2010 addendum to the February 2010 VA medical 
examination noted that chest X-ray showed no evidence of 
recurrent pneumothorax, and opined that the condition had 
resolved with no evidence to support any recurrence thereof.  

The Board also observes that both the March 2005 and February 
2010 VA medical examinations found no evidence of cor pulmonale, 
pulmonary hypertension, or RVH.

Analysis - Abdominal Scar and Multiple Stab Wounds

The criteria for evaluation of the scars is found at 38 C.F.R. § 
4.118, Diagnostic Codes 7800 to 7806.  In addition, the criteria 
for evaluating skin disorders was revised during the pendency of 
this case, effective October 23, 2008.  Where the law or 
regulation changes after a claim has been filed or reopened, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will apply 
unless Congress provided otherwise or permitted the Secretary to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The Board observes, however, that 
when an increase is warranted based solely on the revised 
criteria, the effective date for the increase cannot be earlier 
than the effective date of the revised criteria.  See 38 U.S.C.A. 
§ 5110(g); VAOGCPREC 3- 2000, 65 Fed. Reg. 33,422 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

The Board notes, in regard to the multiple stab wound scars, that 
these Diagnostic Codes do not include specific criteria for 
noncompensable (zero percent) ratings.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned when 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Initially, the Board observes that Diagnostic Codes 7800 and 7806 
are not applicable in this case to either the post-splenectomy 
abdominal scar or the multiple stab wound scars.  Diagnostic Code 
7800 provides criteria for evaluation of scars causing 
disfigurement of the head, face, or neck.  As such, it is clearly 
not applicable to the abdominal scar.  With respect to the other 
service-connected scars, his service treatment records reflect he 
sustained multiple stab wounds in January 1975 involving the 
extremities, back, and left lateral lower chest region; i.e., it 
did not involve the head, face, or neck.  In addition, Diagnostic 
Code 7806 evaluates dermatitis or eczema, and not the type of 
scarring present in this case.

The Board further notes that Diagnostic Codes 7802 and 7803 
provide for a maximum rating of 10 percent.  As such, they do not 
provide for a basis for the benefit currently sought on appeal 
regarding the abdominal scar.  Moreover, Diagnostic Code 7803 has 
been eliminated as of October 23, 2008.  In addition, also 
effective October 23, 2008, burn scars or scars due to other 
causes, not of the head, face, or neck, that are superficial and 
nonlinear covering areas of 144 square inches (929 sq. cm.) or 
greater are rated a maximum 10 percent disabling under Diagnostic 
Code 7802.

Under Diagnostic Code 7801, scars, other than of the head, face 
or neck, that are deep or that cause limited motion warrant a 10 
percent rating when the scars cover an area or areas exceeding 6 
square inches (39 sq. cm.).  A 20 percent rating is warranted 
when the area or areas exceed 12 square inches (77 sq. cm.).  A 
30 percent rating requires an area or areas exceeding 72 square 
inches (465 sq. cm.), while a 40 percent rating requires an area 
or areas exceeding 144 square inches (929 sq. cm.).

In this case, the Board observes that the multiple stab wound 
scars were all noted as being superficial on the June 2004 VA 
medical examination, as well as the February 2010 VA examination; 
i.e., they are not deep.  Although the February 2010 VA medical 
examination noted that the post-splenectomy abdominal scar was 
deep, both this examination and the prior June 2004 VA 
examination found that none of the service-connected scars caused 
limited motion.  Moreover, the abdominal scar does not cover an 
area or areas exceeding 12 square inches (77 sq. cm.).  For 
example, the February 2010 VA medical examination noted that the 
maximum width was 0.8 cm, and the maximum length was 17 cm.  

Regarding the applicability of Diagnostic Code 7802 to the 
multiple stab wound scars, the record does not reflect that they 
cover areas of 144 square inches (929 sq. cm.) or greater.  For 
example, the June 2004 VA medical examination found 2 scars in 
the left flank due to this injury, each of which was 1 inch long 
and 3 mm wide; a 2 inch long and 2 mm wide scar in the left 
forearm due to this injury; a 1 inch and 3 mm wide scar over the 
left upper arm due to this injury; and 1 inch long and 2 mm wide 
scar in the left upper thigh due to this injury.  

Diagnostic Code 7803 (as in effect prior to October 23, 2008) 
provides that superficial, unstable scars warrant a 10 percent 
evaluation.  A Note following this Code defines an unstable scar 
as one where, for any reason, there is frequent loss of skin over 
the scar.  A superficial scar is not one associated with 
underlying soft tissue damage.  However, the June 2004 VA medical 
examination found that all of the service-connected multiple stab 
wound scars were stable.  In addition, the February 2010 VA 
medical examination found no evidence of skin breakdown.  As 
such, Diagnostic Code 7803 is not applicable to these scars.

Diagnostic Code 7804 provides for higher compensable ratings for 
multiple unstable or painful scars.  Under Diagnostic Code 7804, 
one or two scars that are unstable or painful warrant a 10 
percent rating; three or four scars that are unstable or painful 
warrant a 20 percent rating; and five or more scars that are 
unstable or painful warrant a maximum 30 percent rating.  

The Board acknowledges that the abdominal scar has consistently 
been noted as being tender and painful.  However, the record 
reflects there is only one (1) scar.  As such, it is consistent 
with the current 10 percent rating.  The Board notes that the 
Veteran has multiple residual scars as a result of the in-service 
stab wounds, as documented on the June 2004 and February 2010 VA 
medical examinations.  Nevertheless, the June 2004 VA examination 
found that all of these scars were stable and nontender.  The 
February 2010 VA medical examination found that these scars were 
not painful, had no signs of skin breakdown, and described them 
as well-healed.  In the May 2010 addendum, the examiner stated 
that the Veteran's multiple stab wound scars had healed with no 
residuals.  As such, they do not satisfy the criteria for a 
compensable rating under this Diagnostic Code.  

Diagnostic Code 7805 provides that a scar is to be evaluated 
based upon limitation of motion.  Effective October 23, 2008, 
this Code provides that other scars (including linear scars) and 
other effects of scars evaluated under Diagnostic Codes 7800, 
7801, 7802, and 7804 are rated under Diagnostic Code 7805, under 
which any disabling effect(s) not considered in a rating provided 
under Diagnostic Codes 7800- 7804 are evaluated under an 
appropriate Diagnostic Code.  38 C.F.R. § 4.118, (effective 
October 23, 2008).  However, as noted above, both the June 2004 
and February 2010 VA medical examinations found that none of the 
service-connected scars caused limited motion.  Therefore, this 
Diagnostic Code is not applicable to the instant case.

The Board also observes that the June 2004 VA medical examination 
found that the service-connected multiple stab wound scars had no 
keloid or inflammation over the scars; no elevation or depression 
of the surface of scars; and no inflexibility or induration of 
the skin.  Similarly, the February 2010 VA medical examination 
found the scars had no inflammation, no edema, no keloid 
formation, and no other disabling effects.

Analysis - Adhesions

Adhesions of the peritoneum are rated under Diagnostic Code 7301.  
Under this code, ratings for adhesions will be considered when 
there is history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbances of motility, actual partial obstruction, reflex 
disturbances, presence of pain.  38 C.F.R. § 4.114.

Under Diagnostic Code 7301, a noncompensable evaluation is 
warranted for mild symptoms.  A 10 percent evaluation is 
warranted for moderate symptoms: pulling pain on attempting work 
or aggravated by movements of the body, or occasional episodes of 
colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension.  A 30 percent evaluation is 
warranted for moderately severe symptoms: partial obstruction 
manifested by delayed motility of barium meal and less frequent 
and less prolonged episodes of pain.  A 50 percent evaluation is 
warranted for severe symptoms: definite partial obstruction shown 
by X-ray, with frequent and prolonged episodes of severe colic 
distension, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with drainage.  
38 C.F.R. § 4.114.

Further, the provisions of 38 C.F.R. § 4.114 state that ratings 
under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each other.  A 
single rating will be assigned under the Diagnostic Code that 
reflects the predominant disability picture, with elevation to 
the next higher rating where the severity of the overall 
disability warrants such elevation. 

The Board acknowledges that the June 2004 and March 2005 VA 
medical examinations indicated that the Veteran experienced 
nausea, vomiting, and constipation.  However, it was not 
indicated that these symptoms were due to the service-connected 
adhesions.  For example, the June 2004 examination indicated that 
these symptoms were due to nonservice-connected peptic ulcer 
disease, and noted that the findings of upper GI series conducted 
that month were consistent with antral gastritis and spontaneous 
gas esophageal reflux.  The March 2005 VA medical examination 
diagnosed gastroesophageal reflux disease (GERD) and history of 
peptic ulcer disease, and stated that the persistent nausea and 
vomiting were of undetermined etiology with normal notional 
status.  In addition, this examination noted that there was no 
history of intestines neoplasm; there was no abdominal mass; and 
dull pain of the epigastria area was described as mild in 
severity.

The Board further notes that the February 2010 VA medical 
examination noted that there was no history of an intestinal 
neoplasm, nausea, vomiting, constipation, diarrhea, fistula, 
intestinal pain, or obstruction.  Additionally, there was no 
evidence of abdominal mass or tenderness.  Moreover, in the May 
2010 addendum, the examiner stated that there was no evidence on 
review of the claims folder and medical records to show the 
Veteran had been diagnosed or treated for abdominal adhesions.

Conclusion and Other Considerations

For the reasons stated above, the Board finds that the Veteran 
does not meet or nearly approximate the schedular criteria for 
increased rating(s) for his service-connected postoperative 
splenectomy, pneumothorax, abdominal scar, multiple stab wound 
scars, and/or intestinal adhesions.  Thus, the Board concludes 
that the preponderance of the evidence is against these claims, 
and the benefit(s) sought on appeal must be denied.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

In making the above determination, the Board has considered 
whether staged ratings under Hart, supra, are appropriate for the 
Veteran's service-connected disabilities.  However, the Board 
finds that his symptomatology for these disabilities has been 
stable throughout the appeal period, and at no time did the 
record indicate he met or nearly approximated the criteria for 
rating(s) in excess of those currently in effect.  Therefore, 
assigning staged ratings are not warranted.

In exceptional cases where the schedular ratings are found to be 
inadequate, an extraschedular disability rating commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  In this case, it does not 
appear the RO has adjudicated the matter of the Veteran's 
entitlement to an extraschedular rating at any time during the 
pendency of this case.  Moreover, the Veteran has never raised 
the matter of his entitlement to an extraschedular rating, nor 
identified any factors which may be considered to be exceptional 
or unusual regarding the service-connected disabilities.  The 
Board therefore is without authority to consider the matter of 
extraschedular ratings.  Nevertheless, the Veteran is free to 
raise this as a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a total rating based upon 
individual unemployability (TDIU) claim is part of an increased 
rating claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is submitted 
at the same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.

In this case, however, the issue of entitlement to a TDIU was 
denied by a November 2008 rating decision, and the record does 
not reflect the Veteran appealed that decision.  As such, it does 
not appear the Board has jurisdiction to address this claim.  See 
38 C.F.R. §§ 20.200, 20.302.  Nevertheless, the Board observes 
that the record fails to show that the Veteran is unemployable 
due to his service-connected disabilities.  For example, the 
February 2010 VA examiner indicated that the service-connected 
disabilities had little or no effects on the Veteran's 
employability.  Moreover, this examination, as well as the SSA 
records, reflect the Veteran is unemployable due to nonservice-
connected disabilities of the lumbar and cervical spines (i.e., 
back disorder(s)).  Therefore, no further discussion of 
entitlement to TDIU is warranted based on the facts of this case.


ORDER

Entitlement to a rating in excess of 30 percent for postoperative 
splenectomy is denied.

Entitlement to a rating in excess of 10 percent for status post 
left pneumothorax is denied.

Entitlement to a rating in excess of 10 percent for abdominal 
scar, status post splenectomy is denied.

Entitlement to a compensable rating for scars due to multiple 
stab wounds is denied.

Entitlement to a compensable rating for intestinal adhesions is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


